UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          MULLIGAN, HERRING, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                       Specialist HENRY L. WILLIAMS III
                          United States Army, Appellant

                                     ARMY 20130284

               Headquarters, XVIII Airborne Corps and Fort Bragg
                   Tara A. Osborn, Military Judge (arraignment)
                    David H. Robertson, Military Judge (trial)
              Colonel Paul S. Wilson, Staff Judge Advocate (pretrial)
   Lieutenant Colonel James A. Bagwell, Staff Judge Advocate (recommendation)


For Appellant: Colonel Kevin Boyle, JA; Major Vincent T. Shuler, JA; Captain
Michael J. Millios, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Catherine L. Brantley, JA; Captain Rachel T. Brant, JA (on brief).


                                       14 March 2016

                        ---------------------------------------------------
                         SUMMARY DISPOSITION ON REMAND
                        ---------------------------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of failure to go to his appointed place of duty, disobedience of
a superior commissioned officer, disobedience of a noncommissioned officer (two
specifications), false official statement, wrongful use of marijuana, larceny (three
specifications), housebreaking (two specifications), and bigamy in violation of
Articles 86, 90, 91, 107, 112a, 121, 130, and 134, Uniform Code of Military Justice
[hereinafter UCMJ], 10 U.S.C. §§ 886, 890, 891, 907, 912a, 930, 934 (2006). The
military judge convicted appellant, contrary to his pleas, of two specifications of
larceny in violation of Article 121, UCMJ. The military judge sentenced appellant
to a bad-conduct discharge and confinement for eighteen months. In accordance
with a pretrial agreement, the convening authority approved only so much of the
sentence as provided for a bad-conduct discharge and fifteen months of confinement.
WILLIAMS — ARMY 20130284

The convening authority also credited appellant with 123 days against the sentence
to confinement.

       On 28 August 2014, this court affirmed the findings of guilty and the
sentence. United States v. Williams, ARMY 20130284, 2014 CCA LEXIS (C.A.A.F.
28 August 2014) (mem. op.). On 23 February 2016, the United States Court of
Appeals for the Armed Forces (CAAF) reversed this court’s decision as to
Specifications 1 and 2 of Charge VI (larceny of money using stolen debit card
numbers to obtain goods and services) and as to the sentence but affirmed the
decision in all other aspects. United States v. Williams, 75 M.J. __, 2016 CAAF
LEXIS 122 (C.A.A.F. 23 Feb 2016). The CAAF returned the record of trial to The
Judge Advocate General for remand to this court for a sentence reassessment or an
order for a sentence rehearing.

       Because we conclude that we can “reliably determine what sentence would
have been imposed at the trial level of the error had not occurred, “we need not
order a rehearing on the sentence.” United States v. Sales, 22 M.J. 305, 307 (C.M.A.
1986). Reassessing the sentence on the basis of the error noted, the entire record,
and applying the principles of Sales, 22 M.J. at 308, and United States v.
Winckelmann, 73 M.J. 11 (C.A.A.F. 2013), we are confident appellant would have
received a sentence at least as severe as the approved sentence of a bad-conduct
discharge and fifteen months confinement. The approved sentence is AFFIRMED.


                                      FOR THE COURT:




                                      MALCOLM
                                      MALCOLM H.  H. SQUIRES,
                                                     SQUIRES, JR.
                                                              JR.
                                      Clerk of Court
                                      Clerk of Court




                                         2